Citation Nr: 0526791	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for thrombocytopenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for thrombocytopenia, 
claimed as myeloproliferative syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The undersigned held a hearing with the veteran at the RO in 
Reno, Nevada, in May 2005.  For unknown reasons, the hearing 
was not recorded.  In an August 2005 letter, the Board 
informed the veteran of the problem and offered him an 
opportunity to have another hearing before the Board.  That 
same month, the veteran indicated he wanted to have a hearing 
before the Board at the Las Vegas RO.  The Board apologizes 
for the technical error.

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule a Travel Board hearing for the 
veteran.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


